Name: Commission Regulation (EEC) No 2441/88 of 3 August 1988 fixing the export refunds on white sugar and raw sugar exported in its unaltered state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 /8 Official Journal of the European Communities 4. 8 . 88 COMMISSION REGULATION (EEC) No 2441/88 of 3 August 1988 fixing the export refunds on white sugar and raw sugar exported in its unaltered state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, calculating cif prices for sugar (*) ; whereas, furthermore, this refund should be fixed in accordance with Article 5 (2) of Regulation (EEC) No 766/68 ; whereas candy sugar is defined in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (*), as amended by Regulation (EEC) No 1714/88 Q ; whereas the refund thus calculated for sugar containing added flavouring or colouring matter must apply to their sucrose content and, accordingly, be fixed per 1 % of the said content ;Having regard to the Act of Accession of Spain andPortugal, whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for sugar according to destination ; Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No .2306/8.8 . (*), and in particular point (a) ' of the first subparagraph of Article 19 (4) and Article 19(7) thereof, whereas, in special cases, the amount of the refund may be fixed by other legal instruments ; Having regard to the opinion of the Monetary Committee, Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (a) of that Regulation and prices for those products within the Community may be covered by an export refund : Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (8), as last amended by Regula ­ tion (EEC) No 1 636/87 ( »),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that when refunds on white and raw sugar, undenatured and exported in its unaltered state are being fixed account must be taken of the situation on the Community and world markets in sugar and in parti ­ cular of the price and cost factors set out in Article 3 of that Regulation ; whereas the same Article provides that the economic aspect of the proposed exports should also be taken into account : Whereas the refund must be fixed every two weeks ; whereas it may be altered in the intervening period ; Whereas the refund on raw sugar must be fixed in respect of the standard quality ; whereas the latter is defined in Article 1 of Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for Whereas it follows from applying the rules set out above to the present situation on the market in sugar and in particular to quotations or prices for sugar within the (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 201 , 27. 7. 1988 , p. 65. (3) OJ No L 143, 25. 6. 1968 , p. 6. (4) OJ No L 167, 26. 6. 1976, p. 13 . 0 OJ No L 89, 10 . 4. 1968 , p. 3 . ( «) OJ No L 50, 4. 3 . 1970, p. 1 . 0 OJ No L 152, 18 . 6 . 1988, p. 23. (8) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . No L 211 /94. 8 . 88 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 undenatured and exported in their unaltered state shall be as set out in Annex I hereto. 2. The agricultural product nomenclature for export refunds in section 15 of the Annex to Regulation (EEC) No 3846/87 is hereby amended in accordance with that set out in Annex II hereto. Community and on the world market that the refund should be as set out in the Annex hereto ; Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87 ('), the nomenclature applicable from 1 January 1988 to export refunds for agricultural products was intro ­ duced by Regulation (EEC) No 3846/87 (2), as corrected by Regulation (EEC) No 1561 /88 (3) ; whereas that nomenclature must be amended to adjust the fixing of refunds to market requirements, in particular having regard to the current erratic variations of quotations of the world sugar market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 2 This Regulation shall enter into force on 4 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 366, 24. 12. 1987, p. 1 . V) OJ No L 144, 10 . 6. 1988, p. 1 . No L 211 / 10 Official Journal of the European Communities 4. 8 . 88 ANNEX I to the Commission Regulation of 3 August 1988 fixing the export refunds on white sugar and raw sugar exported in its unaltered state (ECU) Amount of refund Product : code per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question 1701 11 90 100 1701 11 90 910 1701 11 90 950 1701 12 90 100 1701 12 90 910 1701 12 90 950 1701 91 00 000 1701 99 10 100 1701 99 10 910 1701 99 10 950 1701 99 90 100 33,35 (') 28,91 (  ) 0 33,35 (&gt;) 28,91 (') 0 36,25 36,88 (3) 32,38 0,3625 0,3625 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9. 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14). (3) Applicable under the conditions laid down in particular in Article 9 (5) of Regulation (EEC) No 2630/81 . No L 211 / 114. 8 . 88 Official Journal of the European Communities ANNEX II 15. White and raw sugar without further processing CN code Description Product code 1701 ex 1701 11 1701 11 90 ex 1701 12 1701 12 90 1701 91 00 ex 1701 99 1701 99 10 1701 99 90 Cane or beet sugar and chemically pure sucrose, in solid form :  Raw sugar not containing added flavouring or colouring matter :   Cane sugar :  Other :  Candy sugar  Other raw sugar :  In immediate packings not exceeding 5 kg net of product  Other   Beet sugar :    Other :  Candy sugar  Other raw sugar :  In immediate packings not exceeding 5 kg net of product  Other  Other :   Containing added flavouring or colouring matter   Other :    White sugar :  Candy sugar  Other :  Of a total quantity not exceeding 10 tonnes  Other    Other :  Containing added substances other than flavouring or colouring matter  Other 1701 11 90 100 1701 11 90 910 1701 11 90 950 1701 12 90 100 1701 12 90 910 1701 12 90 950 1701 91 00 000 1701 99 10 100 1701 99 10 910 1701 99 10 950 1701 99 90 100 1701 99 90 900